Citation Nr: 0707642	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-43 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected costochondritis of the left chest.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1975 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected costochondritis is not shown to 
cause any ratable disabling symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
service-connected costochondritis are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 and Supplement 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a, 4.73 including 
Diagnostic Code 5321 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The veteran had an opportunity to respond 
before the issuance of the July 2004 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2003 letter cited 
above satisfied the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2003 letter advised the veteran that the RO 
would request all records held by Federal agencies, to 
include service medical records and any other military 
records and treatment records from VA hospitals.  The letter 
also stated that VA would make reasonable efforts to help the 
veteran obtain private records or evidence necessary to 
support the claim, but that it is the claimant's 
responsibility to ensure that VA receives all requested 
records not in the custody of a Federal agency.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

Although the file does not show that the RO has expressly 
complied with the fourth content-of-notice element cited by 
Pelegrini  ( a request that the claimant "give us all you've 
got"), the Board finds that the requirement has been 
constructively satisfied for the reasons below.  

Prior to the July 2004 rating decision on appeal, the RO 
issued rating decisions in December 2003 and May 2004 
adjudicating the same issue; the multiple rating decisions 
were occasioned by the veteran continuing to submit 
additional evidence.  

After issuance of the rating decision on appeal, the RO 
issued the October 2004 SOC that again listed all evidence 
considered and the reasons for the denial of service 
connection.  

There is accordingly no doubt that the veteran was aware on a 
continuing basis of the evidence on file, and that he 
submitted all additional evidence in his possession that he 
considered relevant.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the 
November 2003 letter was provided to the veteran before the 
rating action on appeal.  However, the Board finds that any 
arguable lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence throughout the pendency of the appeal.  

In April 2005, the veteran was notified that the file was 
being forwarded to the Board for appellate review, but that 
he could still submit additional evidence directly to the 
Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and for the effective date that may be assigned.   This was 
accomplished in the SOC, which suffices for Dingess.  

Further, the Board's decision herein denies the claim for 
increased rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in conjunction with his claim.  He has been 
advised of his entitlement to a hearing before the RO and/or 
before the Board, but he has not indicated a desire for such 
a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected costochondritis of the left chest.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Chondritis is an inflammation of the cartilage. See Stedman's 
Medical Dictionary 340 (27th ed. 1999).  Costochondritis is 
inflammation of one or more costal cartilages, characterized 
by local tenderness and pain of the anterior chest wall that 
may radiate.  See Stedman's, supra, at 418.  

Costochondritis is not listed in the rating schedule.  Where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, costochondritis may be rated as a 
musculoskeletal disability under 38 C.F.R. § 4.71a, or 
alternatively as a muscle disability under 38 C.F.R. § 4.73.  

Costochondritis has historically been rated at times under 
the provisions of 38 C.F.R. § 4.71a, DC 5297 (removal of the 
ribs).  Since the rating criteria are predicated on the 
removal or resection of two or more ribs without 
regeneration, no compensable rating is possible under this 
DC.  

The RO has rated the disability by analogy as an injury to 
Muscle Group XXI, the muscles of respiration of the thoracic 
muscle group.  38 C.F.R. § 4.73, DC  5321.  The rating 
criteria for this disability are as follows.  

A noncompensable rating is assigned for a "slight" 
disability.  This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function.  See 38 C.F.R. § 4.56(d)(1)(iii).  

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. 
§ 4.56(d)(2)(iii).  

A 20 percent rating is assigned for "severe" or 
"moderately severe" level of disability.  This level of 
disability is associated with objective findings such as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side, and tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3)(iii).  

The Board has carefully reviewed the medical evidence of 
record, including VA treatment records dating from February 
2003 to October 2004, with a report of VA examination in 
April 2004 and numerous X-ray (chest and ribs) and 
electromyography (EMG) studies.  There is no indication 
therein of any loss of deep fascia, loss of muscle substance, 
impairment of tonus, loss of power, or a lowered threshold of 
fatigue that would warrant a compensable rating under the 
provisions of DC 5321.  

The veteran's VA treatment record shows frequent treatment 
for generalized body pain, including pain in the chest wall 
associated with costochondritis but also including pain in 
the neck, upper and lower back, ribs, shoulders, elbows, 
wrists, and knees; these generalized pains were attributed to 
"diffuse myalgia of unknown etiology" or to  "undefined 
pain syndrome" or to "chronic pain disorder."  The 
psychiatric treatment notes suggest that the veteran's 
undiagnosed pain complaints were associated with an attempt 
to obtain narcotic analgesics, which the veteran had abused 
per history.  

The VA treatment records, while noting history of 
costochondritis (arthralgia of the costochondral junction), 
generally attribute the veteran's chest pain (reportedly 
extending from sternum to scrotum) to left thoracic outlet 
syndrome with neuropathic pain, associated with cervical 
spine degenerative disc disease.  

During VA examination of the muscles in April 2004 the 
veteran reported constant ache in the lower left rib area, 
sometimes sharp.  As the examiner noted, the ribs were not a 
joint so there was no question of limitation of function; 
however, the examiner added that previous X-ray studies 
showed no osseous abnormalities of the ribs.  The examiner 
stated that the veteran's costochondritis was likely 
secondary to rheumatoid arthritis, hepatitis and thoracic 
outlet syndrome.  

The veteran asserts that he should be rated at least 10 
percent due to pain.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes; "functional loss" may occur as a result of weakness 
or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  

In this case, the Board finds no basis on which to award a 
higher rating based on pain.  First, the veteran's left chest 
wall pain is not demonstrated clinically, but is strictly per 
the veteran's subjective report.  Second, medical treatment 
records show that the veteran's reported chest pain is 
secondary to nonservice-connected cervical spine degenerative 
disc disease rather than to service-connected 
costochondritis.  Finally, there is no evidence that the 
reported pain causes an increased limitation of function of 
the chest and ribs; the Board notes in this regard that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The veteran's service representative asserts that the veteran 
should be rated by analogy under 38 C.F.R. § 4.71, DC 5025 
(fibromyalgia).  However, rating under DC 5025 presupposes 
widespread musculoskeletal pain and tender points; while this 
definition is applicable to the veteran's overall complaints 
(and the clinical impression of "chronic pain syndrome" et 
al) he is in fact service-connected only for an inflammation 
of the cartilage of the chest wall.  

As there is no competent evidence that the veteran's 
generalized pain complaints are consequent to his service-
connected disability, it would be inappropriate to use DC 
5025 to rate that disability.  Based on the medical evidence, 
the Board finds that a compensable rating is not warranted 
under any appropriate diagnostic code.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An increased, compensable evaluation for the service-
connected costochondritis of the left chest is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


